DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s submission of the English translation of the foreign priority application, filed 04/22/2022, has been considered. Therefore, the current benefit accords to the foreign application CN 201811160606.6 with filing date 09/30/2018.
Applicant’s corrections to claim objections for claims 20 made on 02/25/2022 has been considered and the objection to the claims is withdrawn.
Applicant’s corrections to claim rejection under 112(b) for claim 13 made on 02/25/2022 has been considered and the rejection under 112(b) to the claim is withdrawn.
In view of the amendments and arguments filed 04/14/2022, the previous rejection to claim(s) 1-20 under 35 U.S.C. 103 is/are withdrawn. 
Examiner contacted Applicant to propose an amendment on 05/05/2022. Applicant agreed to the proposed amendment and authorized the Examiner to make the changes via an Examiner’s amendment on 05/09/2022, see interview summary for more details.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Junqi Hang (Reg. # 54,615) on 05/09/2022.

The application has been amended as follows: 

1.	(Currently Amended)	A data transmission method, comprising: 
 	establishing, by a station, a multi-link to an access point, the multi-link instructing the access point to provide at least a first frequency band and a second frequency band, and the first frequency band and the second frequency band being two different frequency bands; 
 	transmitting, by the station, a first data packet to the access point on the first frequency band; and 
 	transmitting, by the station, a second data packet to the access point on the second frequency band, wherein the access point removes the first data packet or the second data packet, wherein a header of the first data packet or the second data packet includes a sequence control field, and the sequence control field carries:
	a 12-bit sequence number, a 3-bit band ID, and a 1-bit dual link indicator

2. 	(Original)	The method according to claim 1, wherein the establishing, by a station, a multi-link to an access point comprises: 
 	transmitting, by the station, a first multi-link request to the access point; 
 	establishing, by the access point and the station, a communication connection on the first frequency band; and 
 	transmitting, by the station, a second multi-link request to the access point; 
 	establishing, by the access point and the station, a communication connection on the second frequency band.3. 	(Original)	The method according to claim 2, wherein the access point comprises a first sub-access point and a second sub-access point, and the transmitting, by the station, a first multi-link request to the access point comprises: 
 	transmitting, by the station, a multi-link verification request to the second sub-access point after the station is associated with the first sub-access point; 
 	receiving, by the station, a multi-link verification response transmitted by the second sub-access point; transmitting, by the station, a multi-link association request to the second sub-access point; and 
 	receiving, by the station, a multi-link association response transmitted by the second sub-access point, the multi-link association response associating the first frequency band with the second frequency band.4. 	(Original)	The method according to claim 3, wherein the transmitting, by the station, a second multi-link request to the access point; establishing, by the access point and the station, a communication connection on the second frequency band comprises: 
 	transmitting, by the station, a multi-link setup request to the access point; 
 	receiving, by the station, a multi-link setup response transmitted by the access point; 
 	transmitting, by the station, a multi-link acknowledgment request to the access point; and 
 	receiving, by the station, a multi-link acknowledgment response transmitted by the access point, and establishing, by the access point and the station, the communication connection on the second frequency band.5.-6. 	(Cancelled).
7. 	(Previously Presented)	The method according to claim 1, wherein after the establishing, by a station, a multi-link to an access point, the method further comprises: 
receiving, by the station on the first frequency band, a third data packet transmitted by the access point, the third data packet carrying a third sequence number and the first frequency band identifier, the third sequence number indicating an occurrence order of the third data packet, and the first frequency band identifier indicating the first frequency band; 
receiving, by the station on the second frequency band, a fourth data packet transmitted by the access point, the fourth data packet and the third data packet being using for transmitting the same service data, a fourth sequence number indicating an occurrence order of the fourth data packet, and the second frequency band identifier indicating the second frequency band; and 
 	removing, by the station, the third data packet or the fourth data packet.
8. 	(Previously Presented)	The method according to claim 7, wherein the removing, by the station, the third data packet or the fourth data packet comprises: 
 	determining, by the station, the station receives the third data packet ahead of the four data packet; and
 	removing, by the station, the fourth data packet.
9. 	(Previously Presented)	The method according to claim 8, wherein the removing, by the station, the third data packet or the fourth data packet comprises: 
 	determining, by the station, the station receives the fourth data packet ahead of the third data packet; and
 	removing, by the station, the third data packet.10. 	(Currently Amended)	A station, comprising: a memory and a processor, the memory being configured to store a program; when executing the program in the memory, the processor being configured to: 
 	establish a multi-link to an access point, the multi-link instructing the access point to provide at least a first frequency band and a second frequency band, and the first frequency band and the second frequency band being two different frequency bands;  
 	transmit a first data packet to the access point on the first frequency band; and 
 	transmit a second data packet to the access point on the second frequency band, the access point removing the first data packet or the second data packet, wherein a header of the first data packet or the second data packet includes a sequence control field, and the sequence control field carries:
 	a 12-bit sequence number, a 3-bit band ID, and a 1-bit dual link indicator

11. 	(Original)	The station according to claim 10, wherein the processor is further configured to: 
 	transmit a first multi-link request to the access point; 
 	establish a communication connection on the first frequency band with the access point; and 
 	transmit a second multi-link request to the access point; 
 	establish a communication connection on the second frequency band with the access point.12. 	(Original)	The station according to claim 11, wherein the processor is further configured to: transmit a multi-link setup request to the access point; 
 	receive a multi-link setup response transmitted by the access point; 
 	transmit a multi-link acknowledgment request to the access point; and 
 	receive a multi-link acknowledgment response transmitted by the access point, and establish the communication connection on the second frequency band with the access point.13.-15. 	(Cancelled).16. 	(Previously Presented)	The station according to claim 10, wherein the processor is further configured to: 
 	receive, on the first frequency band, a third data packet transmitted by the access point, the third data packet carrying a third sequence number and the first frequency band identifier, the third sequence number indicating an occurrence order of the third data packet, and the first frequency band identifier indicating the first frequency band; 
 	receive, on the second frequency band, a fourth data packet transmitted by the access point, the fourth data packet and the third data packet being using for transmitting the same service data, a fourth sequence number indicating an occurrence order of the fourth data packet, and the second frequency band identifier indicating the second frequency band; and 
remove the third data packet or the fourth data packet.17. 	(Previously Presented)	The station according to claim 16, wherein the processor is further configured to: 
	determining the station receives the third data packet ahead of the fourth data packet; and
 	remove the fourth data packet.18. 	(Previously Presented)	The station according to claim 17, wherein the processor is further configured to: 
 	determining the station receives the fourth data packet ahead of the third data packet; and
 	remove the third data packet.19. 	(Currently Amended)	A non-transitory computer-readable storage medium, comprising instructions, the instructions, when run on a computer of a station, causing the computer to perform: 
 	establishing a multi-link to an access point, the multi-link instructing the access point to provide at least a first frequency band and a second frequency band, and the first frequency band and the second frequency band being two different frequency bands; 
 	transmitting a first data packet to the access point on the first frequency band; and 
 	transmitting a second data packet to the access point on the second frequency band, wherein the access point removes the first data packet or the second data packet, wherein a header of the first data packet or the second data packet includes a sequence control field, and the sequence control field carries:
	a 12-bit sequence number, a 3-bit band ID, and a 1-bit dual link indicator

20. 	(Previously Presented)	The non-transitory computer-readable storage medium according to claim 19, wherein the establishing a multi-link to an access point comprises: 
 	transmitting, by the station, a first multi-link request to the access point; 
 	establishing, by the access point and the station, a communication connection on the first frequency band; and 
 	transmitting, by the station, a second multi-link request to the access point; 
 	establishing, by the access point and the station, a communication connection on the second frequency band.

21.	(Cancelled).

22.	(Cancelled).

23.	(Previously Presented)	The method according to claim 1, wherein the dual-link indicator is represented by 0 or 1, 0 indicates the dual-link function is disabled, and 1 indicates the dual-link function is enabled.

24.	(Currently Amended)	The method according to claim 1, further comprising:
	determining, by the access point, a throughput of a service less than a first preset threshold and a network latency of the service is greater than a second preset threshold; 
	determining, by the access point, the service is a target service; and
	sending, by the access point, a multi-link enabling request to the station.

Allowable Subject Matter
Claims 1-4, 7-12, 16-20, and 23-24 renumbered to 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments filed 04/14/2022 and modified via examiner’s amendment 05/09/2022, i.e., “wherein a header of the first data packet or the second data packet includes a sequence control field, and the sequence control field carries: a 12-bit sequence number, a 3-bit band ID, and a 1-bit dual link indicator” (claims 1, 10, and 19), in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Kim et al. (US 2012/0069804 A1) (cited previously), which is directed to Selecting frequency bands for transmitting data packets; and teaches a wireless device 100 using different frequency bands to transmit data packets to another wireless device, wherein the wireless device 100 may be a user terminal and the another wireless device may be an access point. The different frequency bands are provided by the another wireless device. A first data packet is transmitted to the another wireless device using a first frequency band and a second data packet is transmitted to the another wireless device using a second frequency band. (Fig. 3, [0026], [0037]-[0038], [0046]-[0048], [0049]-[0051]);
Barratt et al. (US 2012/0263289 A1) (cited previously), which is directed to Call center system with redundant components and method of operation thereof; and teaches a call center system 100 comprising a local controller 202 within a router 120 communicating with operator console 104 representing an endpoint 214. The call center system 100 includes a flow chart with a step to check whether a message includes a channel of interest and record the message as used or unused, and discard the message when a current message and a last received message have the same sequence number. Having the same sequence number means that the current message and the last received message are duplicates. (Figs. 1 and 9, [0039], [0041], [0074], [0076]); and 
Hong et al. (US 2019/0386779 A1), which is directed to Method for duplicately receiving control message, and device therefor; and teaches a base station duplicates or copies PDCP PDUs or SDUs with identical sequence number and transmits the data through one or more radio cells to a UE. The UE receives the PDCP PDUs or SDUS, processes the first received data, and discards the duplicate data. Similarly, the UE duplicates or copies PDCP PDUs or SDUs with identical sequence number and transmits the data through one or more radio cell to a base station. The base station receives the PDCP PDUs or SDUs, processes the first received data, and discards the duplicate data. ([0087]-[0090]); and 
Chu et al. (US 2019/0268099 A1), which is directed to Block acknowledgement operation; and teaches a frame 400 includes a sequence control field 412 and a frame body 416. The frame body 416 includes a frame body portion 420 of an ADDBA request frame. The frame body portion 420 includes a BA starting sequence control field 432 a multi-band field 436. (Figs. 4A-B, [0069]-[0070], [0072]-[0073]); and
Chitrakar et al. (US 2019/0036651 A1), which is directed to Communication method and communication apparatus for block acknowledgement transmission; and teaches a MAC header includes a sequence control field that comprises a 4-bit fragment number field and a 12 bit starting sequence number field. A structure of the sequence control field may be modified to include the 12 bit sequence number field and the fragment number field with a new size of 2 bit and a 2 bit number of fragments field. Another structure of a BA information field of a block ack frame is proposed to include the BA starting sequence control field with the 4 bit fragment number field and the 12 bit starting sequence number field. (Figs. 6A-B, [0082]-[0084]); and   
Chitrakar et al. (US 2021/0227547 A1), which is directed to Communication apparatus and communication method for multi-band operation; and teaches a frame 600 comprising a MAC header 600 and a frame body 620, wherein the MAC header 600 includes a sequence control field and the frame body 620 includes a multi-band element field 630 for indicating additional frequency band specific information used for multi-band authentication and/or association. (Fig. 6, [0063]-[0064]); and 
Murakami et al. (US 2021/0120587 A1), which is directed to Access point and communication method; and teaches a terminal transmitting an association request frame that includes a multi-band transmission capability information field and a multi-band reception capability information field along with a 2 byte/16 bit sequence control field in a MAC header. (Figs. 40 and 44, [0720]); and 
Canpolat et al. (WO 2018/217901 A1), which is directed to Multi-connectivity coordination; and teaches a format of an association request message that comprises a MAC header and a frame body, wherein the MAC header includes a 2 byte sequence control field 912/1012 and the frame body includes a variable bit size IE field 922/1022. The IE field 922/1022 indicates whether a station supports multi-connectivity capability. For example, the IE field 1150 includes a variable bit size operating classes field 1158 that indicates a 1 bit multi-connectivity indicator field 1184 and a dual connectivity indicator field 1188. A multi-connectivity setup request message or a multi-connectivity setup response message may have a similar structure as the association request message. For example, it includes the MAC header with a 2 byte sequence control field 1212 and an action details with an IE field 1218 including MBO information element. The MBO information element may set one or more of bits 4-7 to indicate multi-connectivity capabilities. (Figs. 9-10, 11B, and 12, [00121], [00123], [00126]-[00129]); and 
Cariou et al. (WO 2019/040092 A1), which is directed to Dual connectivity for 6 GHz; and teaches a 3 bit reserved field can be modified to have a 1 bit field at bits 5, 6, or 7 to indicate whether dual connectivity is possible, i.e., a 0 indicates that dual connectivity is not to be established and a 1 indicates that dual connectivity is to be established. (Fig. 3, [0048]).

Neither Kim nor Barratt, Hong, Chu, Chitrakar ‘651, Chitrakar ‘547, Murakami, Canpolat, or Cariou, taken alone or in any reasonable combination, teach the claims as amended, “wherein a header of the first data packet or the second data packet includes a sequence control field, and the sequence control field carries: a 12-bit sequence number, a 3-bit band ID, and a 1-bit dual link indicator” (claims 1, 10, and 19), in conjunction with other limitations recited in the claims.
	Therefore claims 1-4, 7-12, 16-20, and 23-24 renumbered to 1-17 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478